DETAILED ACTION
This action is in response to the RCE dated 03 September 2021 which incorporates the amendment dated 28 July 2021.  Claims 1, 10, 14, 19, 20 and 22 are amended.  Claims 9 and 11-13 have been cancelled.  No claims have been added.  Claims 1-2, 4, 6, 8, 10, 14-20 and 22 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2008/0195980 A1) in view of Burns (US 2016/0283093 A1) and further in view of Pinkus et al. (US 2020/0302952 A1) and further in view of Acevedo (US 2015/0301733 A1).

As for independent claim 1, Morris teaches a device comprising:
a user interface for receiving a user-input indicative of the user’s mood at a current point in time [(e.g. see Morris paragraphs 0046-0049 and Fig. 3) ”FIG. 3 illustrates one embodiment of a graphical user interface for experience time sampling or mood mapping via a mobile device. Referring to FIG. 3, mood mapping graphical user interface 110 is implemented via a touch screen graphical user interface displaying a two dimensional (2.times.2) interactive diagram of two key mood dimensions (intensity and valence) … Valence axis 302 and intensity axis 304 divide mood mapping graphical user interface 110 into four quadrants. The individual is further guided by semantic ].
wherein the user interface comprises a control panel for navigating to different regions of a mood chart, the mood chart comprising a plurality of mood descriptors arranged in a spatial layout, each mood descriptor representing a different mood that a user may be experiencing at a particular point in time [(e.g. see Morris paragraphs 0045, 0046 and Fig. 3) ”Mood mapping module 218 is used to collect the entered responses via mood mapping graphical user interface 110. In an embodiment, the individual indicates his or her mood every predefined time interval (e.g., thirty (30) minutes) in an experience time sampling approach that allows for trending of emotional states … FIG. 3 illustrates one embodiment of a graphical user interface for experience time sampling or mood mapping via a mobile device. Referring to FIG. 3, mood mapping graphical user interface 110 is implemented via a touch screen graphical user interface displaying a two dimensional (2.times.2) interactive diagram of two key mood dimensions (intensity and valence)”].
the first and second mood axes being associated with different aspects of mood [(e.g. see Morris paragraph 0046 and Fig. 3) ”As mentioned above, ].
a memory for storing the [pair of values] together with an indicator of the current point in time [(e.g. see Morris paragraph 0045) ”Mood mapping module 218 is used to collect the entered responses via mood mapping graphical user interface 110. In an embodiment, the individual indicates his or her mood every predefined time interval (e.g., thirty (30) minutes) in an experience time sampling approach that allows for trending of emotional states. Mood mapping module 218 may be used to map the variability in emotional states of the individual over time and correlate this variability in emotional states with physiological, behavior and contextual factors”].
the processor being further configured to compare the [pair of values] with one or more other [pairs of values] obtained at respective points in time, thereby to generate trend data reflecting one or more trends in the values over time [(e.g. see Morris paragraphs 0013, 0053, 0054) ”The individual is asked to indicate his or her mood via mood mapping graphical user interface 110 in predefined time intervals. In an embodiment, the entered responses are collected from the ].

Morris does not specifically teach a processor configured to determine a pair of values associated with the user-input, wherein a first value in the pair of values defines a position on a first mood axis, and the second value in the pair defines a position on a second mood axis.  However, in the same field of invention, Burns teaches:
a processor configured to determine a pair of values associated with the user-input, wherein a first value in the pair of values defines a position on a first mood axis, and the second value in the pair defines a position on a second mood axis [(e.g. see Burns paragraphs 0024, 0026 and Figs. 2-4B) ”When the color spectrum 200 is expressed in the Cartesian coordinate system, the intensity levels range from low to high along a y-axis dimension of the color spectrum 200, and the emotion levels range from unfavorable to favorable along an x-axis dimension of the color spectrum 200. This coordinate system can be better seen in FIG. 3. For convenience, the skilled ].
Therefore, considering the teachings of Morris and Burns, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a processor configured to determine a pair of values associated with the user-input, wherein a first value in the pair of values defines a position on a first mood axis, and the second value in the pair defines a position on a second mood axis, as taught by Burns, to the teachings of Morris because it allows a user to readily perceive from the visual information presented in the color spectrum to indicate a sentiment quickly and intuitively using the color wavelength and intensity, which correlate to emotional level and emotional intensity (e.g. see Burns paragraph 0025).

Morris and Burns do not specifically teach wherein the computing device stores a predetermined threshold value, wherein, for each pair of values, the processor is Pinkus teaches:
wherein the computing device stores a predetermined threshold value [(e.g. see Pinkus paragraphs 0050, 0129) ”The sentiment data 150 may be relative to a baseline or typical range associated with the user 102 … The typical range may be determined using one or more techniques. For example, the typical range may be based on minimum sentiment values, maximum sentiment values, may be specified with respect to an average or linear regression line, and so forth”].
wherein, for each pair of values, the processor is configured to determine if one or both of the values lie above or below the predetermined threshold value [(e.g. see Pinkus paragraph 0050) ”the sentiment is presented as an indication with respect to a typical range of sentiment associated with the user 102. In some implementations the sentiment may be expressed as numeric values and interface elements 166 with particular colors associated with those numeric values may be presented in the user interface. For example, if the sentiment of the user 102 has one or more values that exceed the user's 102 typical range for a metric associated with being happy, an interface element 166 colored green may be presented. In contrast, if the ].
wherein the computing device is configured to display the trend data and the predetermined threshold value to the user [(e.g. see Pinkus paragraph 0133 and Fig. 8 numerals 802, 806) ”FIG. 8 depicts a user interface 802 in which historical sentiment data is presented in a bar chart. In this user interface 802, a time control 804 allows the user 102 to select what time span of sentiment data 150 they wish to view, such as one day "1D", one week "1 W", or one month "1M". A graph element 806 presents information based on the sentiment data 150 for the selected time span. A graph element 806 presents information based on the sentiment data 150 for the selected time span. For example, the graph element 806 may present an average overall sentiment index for each day, a minimum and maximum sentiment index for each day, and so forth. In this illustration, the graph element 806 each day is represented by a bar which indicates a daily minimum and maximum of overall sentiment for that day. Also depicted in the graph element 806 as dotted lines are an upper limit ].  Examiner notes that, as depicted in Fig. 8 numeral 802, the sentiment data for the week is displayed along with dotted lines indicating an upper limit and a lower limit of a typical range (i.e. threshold) for the user.
Therefore, considering the teachings of Morris, Burns and Pinkus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the computing device stores a predetermined threshold value, wherein, for each pair of values, the processor is configured to determine if one or both of the values lie above or below the predetermined threshold value, or wherein the computing device is configured to display the trend data and the predetermined threshold value to the user, as taught by Pinkus, to the teachings of Morris and Burns because comparing tracked sentiment data to a typical range allows the user to better assess and modify their overall mood, behavior, and interactions with others (e.g. see Pinkus paragraphs 0018, 0050).

Morris, Burns and Pinkus do not specifically teach wherein the control panel comprises an area of the user interface, the user being able to navigate to different regions of the mood chart by using their finger to move a marker within the area of the control panel, wherein a mapping is provided between the area of the control panel and the mood chart, such that for any position of the marker, a corresponding position on the mood chart can be identified, the mood chart itself not being displayed in the user interface, wherein, in response to the user moving the marker within the area of the control panel, the user interface is configured to display a subgroup of the mood Acevedo teaches:
wherein the control panel comprises an area of the user interface, the user being able to navigate to different regions of the mood chart by using their finger to move a marker within the area of the control panel [(e.g. see Acevedo paragraphs 0052, 0053 and Figs. 6A-B) ”The gesture area 604 displays an instruction 611 and a starting gesture point 613 … direction of their current input. In the present example, the beacon 618 shows that the user is in the bottom right quadrant of the state information grid or is progressing downward based on the direction of their input. The gesture area 604' indicates a gesture point 620 in the gesture area 604' where the user is currently located”].
wherein a mapping is provided between the area of the control panel and the mood chart, such that for any position of the marker, a corresponding position on the mood chart can be identified, the mood chart itself not being displayed in the user interface [(e.g. see Acevedo paragraphs 0033, 0052 and Figs. 2 and 6A-B) ”FIG. 6A depicts a user device 106 when the state information grid is initiated. The display area is separated into two panes; a feedback area 602, and a gesture area 604. The state information grid contains ].
wherein, in response to the user moving the marker within the area of the control panel, the user interface is configured to display a subgroup of the mood descriptors from the mood chart based on the current position of the marker, the subgroup of mood descriptors comprising one or more mood descriptors and being displayed outside the control panel [(e.g. see Acevedo paragraphs 0052, 0053 and Figs. 6A-B) ”The display area is separated into two panes; a feedback area 602, and a gesture area 604. The state information grid contains elements similar to those in FIG. 2. A text identifier 610 is displayed to identify the current state element. The element representation 606 is displayed, however, additional representations, such as a color or sound associated with the current state element may also be provided. Navigation cues 608 are displayed around the element representation 606. In the present example, the navigation cues 406 and 408 are displayed on opposite sides of the element representation 606 and are opposite emotions, such as "serious" and "playful", "happy" ].
wherein the user input comprises a selection of one of the displayed mood descriptors [(e.g. see Acevedo paragraph 0040 and Figs. 6A-B) ”the user submits the final selection 192, the final selection 192 and path 194 taken to navigate to the final selection 192 are stored on the user device 106. In some embodiments, the final selection 192 and path 194, which includes the ].
Therefore, considering the teachings of Morris, Burns, Pinkus and Acevedo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the control panel comprises an area of the user interface, the user being able to navigate to different regions of the mood chart by using their finger to move a marker within the area of the control panel, wherein a mapping is provided between the area of the control panel and the mood chart, such that for any position of the marker, a corresponding position on the mood chart can be identified, the mood chart itself not being displayed in the user interface, wherein, in response to the user moving the marker within the area of the control panel, the user interface is configured to display a subgroup of the mood descriptors from the mood chart based on the current position of the marker, the subgroup of mood descriptors comprising one or more mood descriptors and being displayed outside the control panel, or wherein the user input comprises a selection of one of the displayed mood descriptors, as taught by Acevedo, to the teachings of Morris, Burns and Pinkus because it permits the user to quickly narrow the state selection options to the most relevant options while eliminating or filtering out irrelevant state selection options (e.g. see Acevedo paragraph 0052).

As for dependent claim 2, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
wherein the first mood axis defines a level of energy associated with the selected mood descriptor, and the second mood axis defines a level of positivity associated with the selected mood descriptor [(e.g. see Morris paragraph 0046 and Fig. 3) ”As mentioned above, intensity and valence have been demonstrated to consistently and universally capture essential factors of emotional experience. Valence is represented by a valence axis 302 (i.e., X axis) of the graphical user interface and intensity is represented by an intensity axis 304 (i.e., Y axis) of the graphical user interface”].

As for dependent claim 4, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
wherein the device is configured to transmit the trend data to a remote device or server [(e.g. see Morris paragraph 0015) ”Such data may be collected via one or more of physiological stress sensors or indicator(s) 104, contextual indicator(s) 106 and/or self-monitoring indicator(s) 108. The collected data are wirelessly transmitted to mobile therapeutic device 102”].

As for dependent claim 6, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
wherein the mood descriptors in the mood chart are arranged such that navigating in a first direction in the mood chart causes the user to move along the first mood axis and navigating in a second direction in the mood chart causes the user to move along the second mood axis [(e.g. see Morris paragraph 0041) ”In one embodiment, navigation buttons 210 comprise an upward navigation button, a downward navigation button, a leftward navigation button, and a rightward navigation button. Navigation buttons 210 also may comprise a select button to execute a particular function on mobile therapeutic device 102”].

As for dependent claim 15, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
wherein the mood chart is a circular wheel [(e.g. see Morris paragraph 0046 and Fig. 3) ”Referring to FIG. 3, mood mapping graphical user interface 110 is implemented via a touch screen graphical user interface displaying a two dimensional (2.times.2) interactive diagram of two key mood dimensions (intensity and valence)”].
optionally wherein the wheel comprises a plurality of annular rings, each ring having one or more annular sectors, each mood descriptor being located in a respective one of the annular sectors [(e.g. see Morris paragraph 0047 and Fig. 3) ”Valence axis 302 and intensity axis 304 divide mood ].  Examiner notes that, as depicted in Fig. 3, the mood labels are provided in ring shaped sectors.

As for dependent claim 16, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1, but Morris does not specifically teach wherein the processor is configured to determine the pair of values associated with the selected mood descriptor by determining a set of polar or Cartesian coordinates for the position of the mood descriptor on the mood chart.  However, Burns teaches:
wherein the processor is configured to determine the pair of values associated with the selected mood descriptor by determining a set of polar or Cartesian coordinates for the position of the mood descriptor on the mood chart [(e.g. see Burns paragraph 0026 and Figs. 2-3)  When the color spectrum 200 is expressed in the Cartesian coordinate system, the intensity levels range from low to high along a y-axis dimension of the color spectrum 200, and the emotion levels range from unfavorable to favorable along an x-axis dimension of the color spectrum 200. This coordinate system can be better seen in FIG. 3. For convenience, the skilled person can assign a Cartesian coordinate (x,y) to each selectable point (e.g., having a one-pixel dimension) on the color spectrum 200. Because of the distortion of the color spectrum, the emotion levels are not the same along the ].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 17, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
wherein the computing device is configured to store additional media content in association with the selected mood descriptor [(e.g. see Morris paragraph 0029) ”The individual via device 102 may enter data associated with his or her behavior. For example, the individual may indicate a negative mood and then enter information that he or she just ate three donuts”].

As for dependent claim 18, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 17 and Morris further teaches:
wherein the additional media content includes one or more of: notes, images, and audio clips provided by the user [(e.g. see Morris paragraph 0028) ”journaling allows the individual to provide a vocal self report of health related behaviors and states to mobile therapeutic device 102 via either a phone call, microphone, or via some other vocal input means associated with device 102. The capture of voice notes via journaling allows for ].

As for independent claim 19, Morris, Burns, Pinkus and Acevedo teach a method.  Claim 19 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for independent claim 20, Morris, Burns, Pinkus and Acevedo teach a non-transitory computer-readable storage medium.  Claim 20 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 22, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1, but Morris, Burns and Pinkus do not specifically teach wherein, when the user moves the marker to a new position within the control area, the user interface is configured to replace the displayed subgroup of mood indicators with a different subgroup of mood indicators based on the new position of the marker.  However, Acevedo teaches:
wherein, when the user moves the marker to a new position within the control area, the user interface is configured to replace the displayed subgroup of mood indicators with a different subgroup of mood indicators based on the new position of the marker [(e.g. see Acevedo paragraph 0052, 0053 and Figs. 6A-B) ].
The motivation to combine is the same as that used for claim 1.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2008/0195980 A1) in view of Burns (US 2016/0283093 A1) and further in view of Pinkus et al. (US 2020/0302952 A1) and further in view of Acevedo (US 2015/0301733 A1), as applied to claim 7 above, and further in view of Medaghri Alaoui et al. (US 2016/0335046 A1).

As for dependent claim 8, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1, but do not specifically teach wherein the subgroup of mood descriptors comprises a single mood descriptor only.  However, in the same field of invention, Medaghri Alaoui teaches:
wherein the subgroup of mood descriptors comprises a single mood descriptor only [(e.g. see Medaghri Alaoui paragraphs 0061, 0062 and Fig. 4C) ”a visual array 810 of mood options is represented by a soft keyboard including a circular control device. The circular control device includes different mood options, or levels, ].
Therefore, considering the teachings of Morris, Burns, Pinkus, Acevedo and Medaghri Alaoui, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the subgroup of mood descriptors comprises a single mood descriptor only, as taught by Medaghri Alaoui, to the teachings of Morris, Burns, Pinkus and Acevedo because it allows the user of the device to be informed about the selected mood option in a convenient and user-friendly way (e.g. see Medaghri Alaoui paragraph 0062).

As for dependent claim 10, Morris, Burns, Pinkus, Acevedo and Medaghri Alaoui teach the device as described in claim 8, but Morris, Burns and Pinkus do not specifically teach wherein the single mood descriptor is displayed as a title in the user interface.  However, Acevedo teaches:
wherein the single mood descriptor is displayed as a title in the user interface [(e.g. see Acevedo paragraphs 0052, 0053 and Figs. 6A-B) ”A text ].
The motivation to combine is the same as that used for claims 1 and 8.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2008/0195980 A1) in view of Burns (US 2016/0283093 A1) and further in view of Pinkus et al. (US 2020/0302952 A1) and further in view of Acevedo (US 2015/0301733 A1), as applied to claim 1 above, and further in view of Bak et al. (US 2014/0099610 A1).

As for dependent claim 14, Morris, Burns, Pinkus and Acevedo teach the device as described in claim 1 and Morris further teaches:
the outer surround being colour-coded based on the mood descriptor associated with the position on the mood chart to which the current position of the marker is mapped [(e.g. see Morris paragraph 0047) ”Valence axis 302 and intensity axis 304 divide mood mapping graphical user interface 110 into four quadrants. The individual is further guided by semantic labels in each of these quadrants and a color gradient”].

Morris, Burns, Pinkus and Acevedo do not specifically teach wherein the marker comprises an inner section and an outer surround or wherein in the event the user Bak teaches:
wherein the marker comprises an inner section and an outer surround [(e.g. see Bak paragraphs 0017, 0021) ”In the example of FIG. 2A, a new indicator 23 has been displayed by visualization control system 18 within region 20A that is associated with the emotion happy. As shown in FIG. 2A, new indicator 23 is highlighted with a ring graphically generated and displayed around the indicator to show that the indicator is the most recently received input from any user of the group … updates displays 17 to depict a corresponding indicator, such as a circle, within one of the regions associated with that particular emotion. New entries may be highlighted, such as with a white boarder of a colored circle, until the next entry is received”].
wherein in the event the user choses to log in memory the mood descriptor that is associated with the position on the mood chart to which the current position of the marker is mapped, the user device is configured to colour the inner selection of the marker with the colour of the outer surround [(e.g. see Bak paragraphs 0005, 0038) ”mapping and display control module 64 may utilize the frequency at which inbound messages 55A are received for each emotion to control an intensity and saturation of ].
Therefore, considering the teachings of Morris, Burns, Pinkus, Acevedo and Bak, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the marker comprises an inner section and an outer surround or wherein in the event the user choses to log in memory the mood descriptor that is associated with the position on the mood chart to which the current position of the marker is mapped, the user device is configured to colour the inner selection of the marker with the colour of the outer surround, as taught by Bak, to the teachings of Morris, Burns, Pinkus and Acevedo because making use of characteristics, such as color and animation, allows a user to rapidly determine information with respect to individuals that are experiencing each different mood (e.g. see Bak paragraph 0008).

Response to Arguments
Applicant's arguments, filed 03 September 2021, have been fully considered but they are not persuasive.

Applicant argues that [“the applied references do not teach or suggest the features of the [amended] independent claims” (Page 11).].



Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2016/0048589 A1 issued to Modi on 18 February 2016.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4, 6, 8, 10, 14-20 and 22 (e.g. using touch inputs to select a user’s mood on an interface).
U.S. PGPub 2010/0057235 A1 issued to Wang et al. on 04 March 2010.  The subject matter disclosed therein is pertinent to that of claims 1-2, 4, 6, 8, 10, 14-20 and 22 (e.g. using touch inputs to select a user’s mood on an interface).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174